Citation Nr: 1118636	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  07-33 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine. 

2.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right knee. 

3.  Entitlement to an initial compensable rating for bilateral pes planus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel

INTRODUCTION

The Veteran served on active duty from September 1977 to February 2006.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, granted entitlement to service connection for a low back disability, rated as 10 percent disabling, a right knee disability, rated as 10 percent disabling, and bilateral pes planus, rated as noncompensably disabling, all effective from March 1, 2006.  

The August 2007 statement of the case (SOC) included the issue of entitlement to an initial compensable rating for tinea pedis.  However, the Veteran's October 2007 substantive appeal was specifically limited to the three issues listed on the cover sheet of this decision.  Thus, the appeal for an increased initial rating for tinea pedis was not perfected and is not currently before the Board. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that initial increased ratings are warranted for his service-connected low back, right knee, and flat foot disabilities.  In the October 2007 substantive appeal, the Veteran stated that the symptoms associated with his disabilities had increased in severity since the most recent VA examination in June 2007.  The Veteran specifically noted that he had been provided a right knee brace, manifested neurological symptoms from his low back in the lower extremities, and experienced worsening pain associated with bilateral pes planus.  

The Veteran is entitled to a new VA examination when there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995).  The Veteran's most recent VA examination was conducted in June 2007, almost four years ago, and evidence added to the record since that time indicates that his disabilities have worsened in severity.  See Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (the Veteran is competent to provide an opinion that his disability has worsened).  Accordingly, the Veteran should be scheduled for a VA examination to determine the current severity of his service-connected low back, right knee, and flat foot disabilities. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify all private and VA health care providers that have treated the claims on appeal.  Medical release forms should be provided and the Veteran should be specifically requested to execute them to authorize VA to obtain treatment records from any treating medical facilities.

2.  Obtain records of any VA and private physicians identified by the Veteran.  If unsuccessful in obtaining this evidence, inform the Veteran and his representative and request them to provide the outstanding evidence.

3.  Schedule the Veteran for a VA examination with an examiner with the appropriate expertise to determine the current degree of severity of the service-connected low back, right knee, and bilateral flat foot disabilities.  The claims folder must be made available to and reviewed by the examiner.

With respect to the low back, right knee, and flat feet, all indicated studies, including complete range of motion studies in degrees, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.  

The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of lost motion.   

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

The examiner should specifically identify any evidence of neurological impairment due to the service-connected degenerative disc disease of the lumbar spine, to including reflex changes, characteristic pain, and muscle spasm.  Any sensory or motor impairment in the lower extremities due to service-connected disability should be identified and characterized as mild, moderate, moderately severe, or severe.  The examiner should assess the frequency and duration of any episodes of intervertebral disc syndrome, and in particular should assess the frequency and duration of any episodes of acute signs and symptoms of intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician. 
The examiner should also provide an opinion concerning the degree of severity (whether mild, moderate, or severe) of any instability or subluxation of the right knee.  The examiner should determine if the knee locks and if so the frequency of the locking.  

The examiner should also determine the degree of severity (whether mild, moderate, severe, or pronounced) of any bilateral pes planus.  The examiner should state whether the Veteran manifests pain on manipulation of the feet, any abnormality of the tendo achilles, and utilizes orthopedic shoes or appliances.  

4.  Readjudicate the claims on appeal.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



